 In the Matter of TODD-JOHNSON DRY Docks, INC.and'INDUSTRIALUNION OFMARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCALNo. 29, AFFILIATED WITH CONGRESS OF INDUSTRIAL ORGANIZATIONSCaseNo. R-3975-SUPPLEMENTAL DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESAugust .74, 1912On July 15, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding,'directing that an election be held within thirty (30) days among allguards and watchmen of Todd.-Johnson Dry Docks, Inc., NewOrleans, Louisiana, herein called the Company, excluding the major,the captain, lieutenants, sergeants, fire guards, and messengers, todetermine whether or not they desired to be represented by IndustrialUnion of Marine and Shipbuilding Workers of America, Local No. 29,affiliatedwith Congress of Industrial Organizations, herein calledthe Industrial, for the purposes of collective bargaining.On August,5, 1942, the Company and the Industrial entered into a stipulationwherein they agreed that a majority of the employees in the unitfound to be appropriate by the Board are members of the Industrial,that the Industrial is the exclusive representative of all employeesin said unit, that an election was not necessary, and that the Boardmay certify the Industrial as the exclusive representative of theemployees in such unit.The parties further agreed that the stipula-tion be incorporated as part of the record herein.The Board herebyorders that the stipulation be made a part of the record in this pro-ceeding.Upon the basis of the entire record in the case, theBoard makesthe following :SUPPLEMENTAL FINDING OF FACTIndustrialUnion of Marine and ShipbuildingWorkers ofAmerica, Local No. 29, affiliated with Congress of Industrial Organ-i 42 N L R B. 489.43 N. L. R. B., No. 24.212 TODD-JOHNSON DRY DOCKS, INC.213izations,has been designated and selected by a majority of theemployees in the above unit as their representative for the purposesof collective bargaining and is the exclusive representative of all theemployees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act.ORDERIT Is HEREBY ORDEREDthat the Direction of Election, in this proceed-ing, dated July 15,, 1942, be, and it hereby is, vacated and set aside.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,'IT IS HEREBY CERTIFIEDthat Industrial Union of Marine and Ship-buildingWorkers of America, Local No. 29, affiliated with Congressof Industrial Organizations, has been designated and selected by amajority of all guards and watchmen of Todd-Johnson Dry Docks,Inc., New Orleans, Louisiana, excluding the major, the captain, lieu-tenants, sergeants, fire guards, and messengers, as their representa-tive for the purposes of collective bargaining and that, pursuant tothe provisions of Section 9 (a) of the Act, Industrial Union ofMarine and ShipbuildingWorkers of America, Local No. 29,affiliated with Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the' purposes of collectivebargaining in respect to rates of pay, wages, hours, of employment,and other conditions of employment.MR. GERARDD. REILLY took no part in the consideration of theabove Supplemental Decision, Order and Certification of Represen-tatives.